



Exhibit 10.6
EXECUTION VERSION
SUPPLEMENTAL GUARANTEE dated as of April 5, 2016, made by INGERSOLL-RAND IRISH
HOLDINGS UNLIMITED COMPANY (the “Supplemental Guarantor”), in favor of JPMORGAN
CHASE BANK, N.A. as Administrative Agent for the Banks from time to time parties
to the Credit Agreement referred to below.
W I T N E S S E T H:
WHEREAS this Supplemental Guarantee (the “Supplemental Guarantee”) relates to
the $1,000,000,000 Credit Agreement (as amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”) dated as of March
20, 2014, among Ingersoll-Rand Global Holding Company Limited, Ingersoll-Rand
plc and the other Guarantors from time to time party thereto, the Banks from
time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent; and
WHEREAS in accordance with the definition of “Guarantors” under the Credit
Agreement and Section 9.16(j) of the Credit Agreement, the Supplemental
Guarantor desires to become a Guarantor under the Credit Agreement with the same
force and effect as if the Supplemental Guarantor had executed the Credit
Agreement as a Guarantor on the Effective Date;
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
SECTION 1. Definitions. All capitalized terms not otherwise defined herein shall
have the respective meanings set forth in the Credit Agreement.
SECTION 2. Guarantor. By its signature hereto, as provided in Section 9.16(j) of
the Credit Agreement, the Supplemental Guarantor hereby becomes party to the
Credit Agreement as a Guarantor.
SECTION 3. Agreements and Acknowledgement. The Supplemental Guarantor hereby
acknowledges that it has received a complete copy of the Credit Agreement and
all modifications, supplements and amendments thereto (including, without
limitation, the Additional Borrower Agreement, dated as of October 16, 2014 and
the Supplemental Guarantee dated as of December 18, 2015) and agrees that it
shall be bound by all provisions of the Credit Agreement applicable to
Guarantors, including, without limitation, the Guarantee Agreement set forth in
Section 9.16 thereof, with the same force and effect as if the Supplemental
Guarantor had executed the Credit Agreement as a Guarantor on the Effective
Date.
SECTION 4. Representations and Warranties. The Supplemental Guarantor represents
and warrants that:
(a) the Supplemental Guarantor is a company duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted.
(b) The execution, delivery and performance by the Supplemental Guarantor of the
Loan Documents to which it is a party are within the Supplemental Guarantor’s
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the organizational documents of
the Supplemental Guarantor or of any judgment, injunction, order or decree
binding upon the Supplemental Guarantor or of any limitation on borrowing
imposed by any agreement or other instrument binding upon the Supplemental
Guarantor.





--------------------------------------------------------------------------------





(c) This Supplemental Guarantee constitutes a valid and binding agreement of the
Supplemental Guarantor, enforceable in accordance with its terms subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.
SECTION 5. Governing Law. This Supplemental Guarantee shall be governed by and
construed in accordance with the laws of the State of New York.
SECTION 6. Counterparts. This Supplemental Guarantee may be signed in any number
of counterparts with the same effect as if the signatures thereto and hereto
were upon the same instrument. Delivery of an executed signature page of this
Supplemental Guarantee by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.
[remainder of page intentionally left blank]















































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Supplemental Guarantor has caused this Supplemental
Guarantee to be executed and delivered as of the date first written above.


INGERSOLL-RAND IRISH HOLDINGS UNLIMITED COMPANY
as Supplemental Guarantor
By: Christopher Donohoe
Name: Christopher Donohoe
Title: Chairman of the Board











